t c memo united_states tax_court nimfa c molina petitioner v commissioner of internal revenue respondent docket no filed date nimfa c molina pro_se angelique m neal for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in her federal_income_tax we decide the following issues as to whether petitioner may deduct three dependency_exemptions in addition to one for herself we hold she may whether petitioner may file as head_of_household we hold she may whether petitioner may deduct certain disputed itemized amounts we hold she may to the extent stated herein findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in downey california when her petition was filed during she received wages of dollar_figure working as a nurse during petitioner lived in a house house she and her former boyfriend danilo p lodevico lodevico had bought the house before and had titled it in both of their names petitioner always made all of the mortgage and tax_payments on the house and lodevico never gave any money to her for household or support expenses in lodevico moved out of the house and conveyed his interest in the house to petitioner by quitclaim_deed petitioner did not record that deed because she believed that it was too expensive to do so petitioner filed with respondent a federal_income_tax return using the filing_status of head_of_household that return was prepared by a paid preparer petitioner reported on the return that her dependents were abigail lodevico abigail escolastica cauilan escolastica and erica molina erica abigail the daughter of petitioner and lodevico was born on date and lived with petitioner during all of abigail depended on petitioner during for the payment of all of her expenses escolastica who died in was petitioner’s elderly grandmother escolastica lived with petitioner during all of and depended on petitioner for the payment of all of her expenses erica was petitioner’s young niece erica’s parents petitioner’s brother and his wife resided in new jersey and petitioner took care of erica during all of during erica depended on petitioner for the payment of substantially_all of her expenses erica’s parents during that year were experiencing problems with another child of theirs who is autistic erica was reunited with her parents in after having lived with petitioner for approximately months petitioner also reported on her return that she was entitled to deduct certain itemized amounts these deductions were for medical_expenses of dollar_figure state_and_local_income_taxes of dollar_figure real_estate_taxes of dollar_figure personal_property_taxes of dollar_figure mortgage interest of dollar_figure charitable_contributions of dollar_figure unreimbursed employee business_expenses of dollar_figure and tax_return preparation fees of dollar_figure petitioner reported that the specific unreimbursed business_expenses were union and professional dues of dollar_figure professional subscriptions of dollar_figure uniforms and protective clothing of dollar_figure ce books tuition equipment beeper cellular of dollar_figure and travel lodging of dollar_figure in the notice_of_deficiency respondent disallowed petitioner’s deductions of each of the claimed itemized amounts disallowed her claimed dependency_exemptions for abigail escolastica and erica and changed petitioner’s filing_status to single the notice_of_deficiency states as to these disallowances and change we have disallowed the amount s shown on your return because you did not contact us or keep your scheduled appointment if you will contact our office we will arrange a time convenient for you to come in so we can reconsider the proposed_adjustment respondent conceded at trial that petitioner may deduct state_and_local_income_taxes of dollar_figure during petitioner paid medical_expenses of dollar_figure this amount included dental services to repair the bridge of petitioner’s mouth and to remove one or more of abigail’s wisdom teeth this amount also included medical services connected with a stroke suffered by escolastica during petitioner paid dollar_figure to her tax_return_preparer for tax preparation services during associated home equity services inc issued to petitioner a form_1098 mortgage interest statement reporting that she alone had paid dollar_figure of mortgage interest to it during opinion burden_of_proof taxpayers generally must prove the commissioner’s determinations wrong in order to prevail rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue if the taxpayer maintained adequate_records satisfied applicable substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence on the factual issue the legislative_history of sec_7491 clarifies that taxpayers must prove that they have satisfied the adequate_records substantiation and cooperation requirements before that section places the burden_of_proof upon the commissioner h conf rept pincite 1998_3_cb_747 the taxpayer has the burden of proving that it meets each of these conditions because they are necessary prerequisites to establishing that the burden_of_proof is on the secretary see also prince v commissioner tcmemo_2003_247 we do not find that petitioner maintained adequate_records satisfied applicable substantiation requirements or cooperated rule references are to the tax_court rules_of_practice and procedure section references are to the applicable versions of the internal_revenue_code with respondent accordingly we hold that sec_7491 does not apply here to place the burden_of_proof upon respondent dependency_exemptions filing_status sec_152 allows a taxpayer to treat certain individuals eg daughter grandmother niece as dependents if the taxpayer provided during the taxable_year over half of their support see also sec_151 c taxpayer may deduct an exemption_amount for each dependent support generally includes amounts used for a dependent’s food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs respondent argues that petitioner is not entitled to deduct dependency_exemptions for abigail escolastica and erica because respondent asserts petitioner has not presented credible_evidence that these individuals lived with her or that she provided more than half of their support we disagree with this argument and these assertions petitioner testified credibly and without contradiction as to both of these points and respondent did not challenge this testimony either on cross- examination or through the presentation of other evidence in fact as to the claimed dependents the full extent of respondent’s cross-examination was as follows q ms molina what was your niece’s name a erica molina q erica a uh-huh q and she lived with you here in california a yes q and your sister-in-law and your brother where do they live a they live in new jersey q new jersey respondent argues on brief that the court generally does not rely upon an individual taxpayer’s testimony to meet his or her burden_of_proof however petitioner’s testimony is credible uncontroverted and not improbable see 58_tc_560 taxpayer’s testimony sufficient to meet burden_of_proof am underwriters inc v commissioner tcmemo_1996_548 same contrary to respondent’s argument the court will not disregard petitioner’s uncontroverted testimony simply because she is an interested witness we also conclude from the record that petitioner may file as head_of_household under sec_2 an individual such as petitioner will qualify for head_of_household filing_status if she maintains as her home a household that is the principal_place_of_abode of certain family members eg a daughter for more than one-half of the taxable_year the record establishes that petitioner resided with all three of her dependents during all of and that she furnished all of the household’s support during that year itemized amounts petitioner has met her burden only as to some of the claimed itemized amounts the record establishes that petitioner is entitled to deduct in addition to the dollar_figure of state_and_local_income_taxes conceded by respondent dollar_figure of mortgage interest dollar_figure of medical_expenses dollar_figure for tax preparation and dollar_figure for real_estate_taxes as to the latter amount we do not understand respondent to challenge that dollar_figure of real_estate_taxes was paid in as to the house but only that petitioner as opposed to lodevico paid these taxes we find as a fact that lodevico did not pay those taxes and that petitioner did all arguments made by the parties and not discussed herein have been rejected as meritless decision will be entered under rule
